Citation Nr: 1038354	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1949 to September 1952.  
He died in January 2005, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of April 
2006.  In August 2010, the appellant appeared at a Board hearing 
held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005, at the age of 74 years, due 
to respiratory arrest, due to Alzheimer's disease, due to 
coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying cause 
of death were congestive heart failure, bladder cancer, and 
peripheral neuropathy.  

2.  At the time of his death, service connection was not in 
effect for any disabilities.

3.  The Veteran sustained cold injuries during his combat service 
in Korea.

4.  The residuals of cold injuries, including peripheral 
neuropathy, contributed substantially or materially to cause his 
death.  


CONCLUSION OF LAW

The criteria for DIC based on service connection for cause of 
death are met.  38 U.S.C.A. §§ 1154(b), 1310, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not 
be discussed. 

The appellant claims entitlement to service connection for the 
cause of the veteran's death.  According to the death 
certificate, the Veteran died in January 2005, at the age of 74 
years, due to respiratory arrest, due to Alzheimer's disease, due 
to coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying cause 
of death were congestive heart failure, bladder cancer, and 
peripheral neuropathy.  At the time of his death, service 
connection was not in effect for any disabilities.  

The appellant contends that the Veteran sustained cold injuries 
to his feet while in Korea.  She testified that he told her about 
having his socks freeze on his feet, and then trying to dry them 
in his sleeping bag at night.  She states that he had problems 
with his feet ever since service.  She feels that he developed 
peripheral neuropathy as a result, and this contributed to the 
cause of his death.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Thus, for the appellant to prevail, there must be sufficient 
evidence to find that, first, the Veteran sustained cold injuries 
in service; second, he suffered residual disability as a result; 
and third, the residual disability caused or contributed to cause 
his death.  If the evidence supports the claim or is in relative 
equipoise, the claimant prevails; only if a fair preponderance of 
the evidence is against the claim is the claim denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).

Taking these elements in turn, regarding in-service cold injury, 
the Veteran's service treatment records are unavailable; in such 
cases, the Board has a heightened duty to assist and obligation 
to explain its findings and conclusions and to carefully consider 
the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, there is no adverse presumption of service 
connection as a result of the absence of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

The Veteran served in Korea during the Korean conflict, and his 
awards included the Bronze Star Medal and the Combat Medical 
Badge, which establish that the Veteran engaged in combat, and, 
accordingly, the provisions of 38 U.S.C.A. § 1154(b) are for 
application.  In the case of any Veteran who engaged in combat 
with the enemy in active service, there is a relaxed standard of 
proof for combat-related claims.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Specifically, if a combat Veteran presents 
satisfactory lay or other evidence of service incurrence or 
aggravation of a disease or injury, which is consistent with the 
circumstances or hardships of his service, then an evidentiary 
presumption of service connection arises and the burden shifts to 
the government to disprove service incurrence or aggravation by 
clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  

Although the Veteran is deceased, his surviving spouse (the 
appellant) and a friend have submitted statements detailing the 
descriptions of his service he related to them during his 
lifetime.  As noted above, the appellant testified that he told 
her about having his socks freeze on his feet, and then trying to 
dry them in his sleeping bag at night.  

In a statement received in February 2009, R. Leach wrote that he 
had been a friend of the Veteran's since the early 1970's.  He 
recalled a number of conversations in which the Veteran described 
his experiences as a combat medic.  He described the extreme 
cold, and said that his feet were frozen from walking in rice 
paddies.  He said his feet caused intense pain, but he still felt 
luckier than many of the injured he had to treat.  After service, 
his feet had a foul odor, and the skin would split and bleed.  C. 
Ibarra, M.D., wrote, in August 2010, that she first saw the 
Veteran in 1986, at which time he said he had suffered frostbite 
in Korea.  Cold injuries are consistent with the Veteran's Korean 
conflict service, and these statements are sufficient to 
establish the Veteran's history of cold injuries while serving as 
a combat medic; thus, in-service cold injury is shown.  See 
38 U.S.C.A. § 1154(b).

Next, concerning whether he had residual disability, VA has 
determined that continuity of symptomatology is not required to 
establish service connection for cold injury residuals.  See VBA 
Training Letter (TL) 00-07 (July 17, 2000).  According to the 
training letter, typically, there are symptoms for several days 
to two weeks after the cold injury, followed by a long latent 
period, after which, years later, late or delayed signs and 
symptoms may appear.  Id.  VBA training letters have also 
provided specific symptoms or conditions which are late effects 
of cold injuries.  See TL 02-01 (March 29, 2002) and TL 00-07 
(July 17, 2000); see also 38 C.F.R. § 4.112, Code 7122 (2010).  
These include disturbances of cold sensitization, Raynaud's 
phenomenon, chronic pain resembling causalgia and/or reflex 
sympathetic dystrophy, recurrent fungal infections, pain and/or 
paresthesia, and/or numbness, and sensory neuropathy and/or 
disturbances of sensation.  

Records from Dr. Ibarra, dated from 1992 to 2002 show the 
Veteran's treatment for multiple medical conditions.  Dr. Ibarra 
also wrote several letters, summarizing her treatment of the 
Veteran.  She stated that she first saw the Veteran in 1986, at 
which time had pain in his feet and legs.  His feet had some 
discoloration, and the skin appeared to show some thinning.  He 
complained that his feet were always cold, and that had been this 
way since he suffered frostbite in Korea.  He had sought 
treatment for the condition, which he believed was fungal 
related.  She treated him for conditions including coronary 
artery disease, peripheral neuropathy, peripheral vascular 
disease, diabetes mellitus, and Alzheimer's disease.  His feet 
were very sensitive to cold, and there was some discoloring of 
the lower legs.  After doing some research on cold injuries, she 
concluded that it was as likely as not that the extremely cold 
temperatures and wet conditions while serving as a combat medic 
caused his foot problems.  

H. De Los Santos, M.D., wrote, in March 2009, that he had 
reviewed the Veteran's records and concurred with Dr. Ibarra's 
findings.  

A VA opinion was obtained in April 2006.  The physician reviewed 
the file and commented that the mostly illegible records 
apparently showed treatment for conditions including dementia, 
coronary artery disease, diabetes mellitus, and peripheral 
vascular disease.  He did not find that there was enough evidence 
to understand the etiology of any peripheral neuropathy that may 
have been present, and it was not possible to know what degree 
cold injury could have had with regard to the Veteran's foot 
complaints, given the available information in the chart.  

Thus, inasmuch as Dr. Ibarra found that the Veteran had cold 
injury residuals, including peripheral neuropathy, the Board 
finds that this outweighs the VA opinion concluding that the 
evidence was insufficient to show whether such conditions were 
present.  In this regard, he acknowledged that most of the 
records were illegible, while Dr. Ibarra treated the Veteran.

Finally, the question of whether the cold injury residuals 
contributed to the Veteran's death must be addressed.  For a 
service-connected disability to constitute a contributory cause, 
it must be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal relationship.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service- connected 
condition accelerated death unless such condition affected a 
vital organ and was itself of a progressive or debilitating 
nature. 38 C.F.R. § 3.312(c)(4). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  With respect to the medical opinions, in evaluating the 
probative value of medical opinion evidence, the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor 
the opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Records from C. Ibarra, M.D., dated from 1992 to 2002 show the 
Veteran's treatment for multiple medical conditions.  Dr. Ibarra 
also wrote several letters, summarizing her treatment of the 
Veteran.  She said he had peripheral neuropathy.  She said his 
feet were very sensitive to cold, and there was some discoloring 
of the lower legs.  She noted that the Veteran had been subjected 
to extremely cold temperatures and wet conditions while serving 
as a combat medic.  She said that after doing extensive research 
on cold injuries, she felt that it was as likely as not that the 
frostbite the Veteran suffered while in Korea was the direct 
cause of his peripheral neuropathy and other serious health 
conditions that caused him great pani and discomfort and untimely 
death.  H. De Los Santos, M.D., wrote, in March 2009, that he had 
reviewed the Veteran's records and concurred with Dr. Ibarra's 
findings.  

A VA opinion was obtained in April 2006.  The physician reviewed 
the file and commented that the mostly illegible records 
apparently showed treatment for conditions including dementia, 
coronary artery disease, diabetes mellitus, and peripheral 
vascular disease.  He noted that there were no reports of the 
type of cold exposure that he had or the symptom from the 
exposure, directly after the exposure.  He said that the was no 
specific cold injury diagnosis that could be evaluated from the 
record.  Therefore, he did not feel that there was sufficient 
medical evidence to conclude with any degree of certainty that 
cold injury contributed to or caused death on an as likely as not 
basis.  

Although inconclusive, there is some support for this in that Dr. 
Ibarra's records show little documentation for her conclusion 
that the Veteran's symptoms involving his feet contributed to 
cause his death.  Nevertheless, Dr. Ibarra has presented a 
medical statement that the Veteran's cold injury residuals 
contributed to the cause of his death.  Neither the Board nor the 
veteran possesses the necessary medical expertise to challenge 
the results of this medical evidence.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. App. 
219, 225 (2002) (Board must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  The death certificate itself listed peripheral 
neuropathy as a contributory cause of death; this death 
certificate was not signed by Dr. Ibarra, and, thus reflects 
another opinion.   

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

As can be seen, the opinions in this case are far from ideal.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion).  
Nevertheless, Dr. Ibarra's letters do provide a link between the 
Veteran's in-service cold injury and his death, and the death 
certificate signed by a physician, supports this conclusion.  
There is no medical opinion contradicting the opinion.  In this 
regard, the VA physician found that the evidence was insufficient 
to render an opinion.  

Taken as a whole, the Board finds that the evidence of record is 
of sufficient probative value to place the evidence in equipoise.  
In this regard, there is no medical opinion against the claim.  
The Board is also mindful that all reasonable doubt is to be 
resolved in the claimant's favor.  Thus, it is not necessary to 
further delay a decision on the claim in order to obtain a more 
specific, reasoned opinion, as, with the resolution of all 
reasonable doubt in the appellant's favor, service connection for 
the cause of the Veteran's death may be granted.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


